Citation Nr: 1019631	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected postoperative duodenal ulcer 
with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The Veteran requested a hearing before a Veterans Law Judge 
at the Shreveport, Louisiana, RO in his January 2006 
substantive appeal on a VA Form 9.  He was informed by letter 
dated later in January 2006 that VA cannot hold hearings at 
this RO.  As a result, the Veteran withdrew his hearing 
request in letters dated in February 2006 and May 2006.

VA sent the Veteran a letter regarding his claim for 
"service-connected compensation temporary 100% rating for 
hospitalization" in January 2006.  The Veteran requested 
entitlement to nonservice-connected pension benefits and 
entitlement to reimbursement or payment for the cost of 
private medical services in a statement dated in December 
2009.  These issues accordingly have been raised by the 
record.  However, they have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  The Board therefore 
does not have jurisdiction over them, and they are referred 
to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, the Veteran's claims 
entitlement to service connection for hepatitis C and 
entitlement to an evaluation in excess of 20 percent 
disabling for service-connected postoperative duodenal ulcer 
with gastroesophageal reflux disease (GERD) must be remanded.  
Although the Board sincerely regrets the additional delay, a 
remand is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.

Records

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes making reasonable efforts to help 
the Veteran procure pertinent records, whether or not they 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

Treatment records from VA facilities in Shreveport, 
Louisiana, and Alexandria, Louisiana, dated from December 
2003 to January 2007 have been associated with the claims 
file.  These records reflect that the Veteran has received 
ongoing treatment for a variety of health issues, including 
hepatitis C and ulcers, from VA.  However, no VA treatment 
records dated after January 2007 are currently before the 
Board.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  A remand 
thus is necessary so that the Veteran's treatment records 
from VA facilities in Shreveport, Louisiana, and Alexandria, 
Louisiana, dated after January 2007 may be requested and 
obtained.

Private treatment records from Freedman Clinic dated from 
July 1999 to May 2000 also have been associated with the 
claims file, as the Veteran submitted them during the 
pendency of a prior claim.  These records reflect that the 
Veteran has received ongoing treatment for a variety of 
health issues, including hepatitis C and abdominal 
complaints, from this treatment provider.  However, no 
records dated after May 2000 are currently before the Board.  
Fulfillment of VA's duty to assist requires that the RO 
endeavor to procure these records because they are 
potentially relevant to the Veteran's claims.  Accordingly, 
the RO shall attempt to obtain treatment records regarding 
the Veteran dated after May 2000 from Freedman Clinic on 
remand.

In addition, the Freedman Clinic records currently in the 
claims file reflect that there may be relevant treatment 
records regarding the Veteran's claim of entitlement to 
service connection for hepatitis C which have not been 
obtained.  September and October 1999 records document the 
Veteran's belief that he may have tested positive for 
hepatitis C in 1995 when he applied for a position at Bunkie 
Hospital.  However, no records from Bunkie Hospital are 
currently before the Board.  A review of the claims folder 
does not reveal that any attempts have been made to obtain 
such records.  VA is obligated to assist the Veteran by 
attempting to obtain them because, like above, they are 
potentially relevant to the Veteran's claim.  Accordingly, 
the RO shall undertake efforts to secure employment records 
regarding the Veteran from Bunkie Hospital on remand.

Medical Examination and Opinion - Hepatitis C

Once VA undertakes the effort to provide an examination with 
respect to a claim of entitlement to service connection, 
whether or not statutorily obligated to do so, the duty to 
assist requires that it be an adequate one or, at a minimum, 
that the claimant be notified of why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

In May 2004, the Veteran was afforded a VA medical 
examination with respect to his claim of entitlement to 
service connection for hepatitis C.  The examiner diagnosed 
the Veteran with hepatitis C and opined that this disorder 
was not related to his service or his service-connected 
postoperative duodenal ulcer with GERD.  In rendering these 
opinions, the examiner commented on the Veteran's hepatitis C 
risk factors as reported in treatment records contained in 
the claims file.  However, there is no indication that the 
examiner had access to and reviewed the Veteran's complete 
treatment records from Freedman Clinic or employment records 
from Bunkie Hospital.  The Board notes that these missing 
records, along with updated VA treatment records, may provide 
further information with respect to the Veteran's hepatitis C 
risk factors.  To ensure adequacy, these records and any 
other new evidence collected during the course of this remand 
thus may require consideration in another medical examination 
and opinion.

Medical Examination and Opinion - Postoperative Duodenal 
Ulcer with GERD

VA's duty to assist the Veteran also includes providing a 
contemporaneous medical examination when necessary to portray 
the current state of a service-connected disability.  Allday 
v. Brown, 7 Vet. App. 517, 526 (1995); see also VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran was afforded a VA medical examination with 
respect to his claim of entitlement to an evaluation in 
excess of 20 percent for postoperative duodenal ulcer with 
GERD in May 2004.  At that time, the Veteran reported 
occasional symptoms, such as pyrosis, diarrhea nausea, and 
vomiting.  However, the Veteran indicated in a statement 
dated in August 2005 that his health was deteriorating.  He 
further indicated in his January 2006 substantive appeal on a 
VA Form 9 that his health "continues to fail" as a result 
of his ulcer and other disabilities for which service 
connection has not been established.

Based on this evidence, the Board finds the May 2004 VA 
medical examination inadequate for rating purposes.  As it is 
six years old, the examination is too remote in time to 
portray the current nature, extent, and severity of the 
Veteran's postoperative duodenal ulcer with GERD.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered 
"contemporaneous").  The Veteran indeed contends that his 
overall health, and therefore this disability, has worsened 
in severity since the examination was conducted.  An updated, 
contemporaneous VA examination therefore must be scheduled.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that a Veteran was entitled to a new examination after noting 
that two years had passed since his last VA examination and 
that the Veteran contended his disability had increased in 
severity).

The Board notes that the Veteran has been diagnosed with 
pancreatitis.  The Board further notes that service 
connection for this disability was denied in a March 2006 
rating decision, and a timely appeal was not perfected.

Some of the Veteran's treatment records attribute increased 
frequency of diarrhea, vomiting, and abdominal pain to his 
pancreatitis.  Other treatment records note these symptoms or 
other similar symptoms in relation to the Veteran's 
postoperative duodenal ulcer with GERD.  Still others do not 
relate such symptoms to either disability.  On remand the 
Board is attempting to discern, through an appropriate VA 
medical examination, what symptomatology is associated with 
the Veteran's pancreatitis and what symptomatology is 
associated with his postoperative duodenal ulcer with GERD.  
Only symptomatology associated with the latter disability may 
be considered in adjudicating the Veteran's claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate 
with the claims file the following 
records:  (a) treatment records from VA 
facilities in Shreveport, Louisiana, 
and in Alexandria, Louisiana, dated 
after January 2007; (b) treatment 
records from Freedman Clinic dated 
after May 2000; and  (c) employment 
records pertaining to the Veteran from 
Bunkie Hospital.  All attempts to 
obtain these records must be documented 
in the claims file.  If no such records 
exist, the claims file shall be 
documented accordingly.

2.  After completion of the development 
above, review the Veteran's claims file 
and undertake any additional 
development indicated.  This may 
include obtaining and associating with 
the claims file, after securing any 
necessary proper authorization, 
additional pertinent records identified 
by the Veteran during the course of 
this remand.  It also may include, if 
necessary, arranging for the Veteran to 
undergo another appropriate VA medical 
examination and obtaining another 
medical opinion to synthesize any new 
evidence regarding his hepatitis C 
disorder.

3.  Then, arrange for the Veteran to 
undergo an appropriate VA examination 
to determine the current nature, 
extent, and severity of his 
postoperative duodenal ulcer with GERD.  
The claims file shall be made available 
to and reviewed by the examiner, and 
the examiner shall note such review in 
an examination report.  All indicated 
diagnostic studies and evaluations 
deemed necessary shall be performed, 
and all findings shall be reported in 
detail.  The examiner shall comment on 
any lay evidence, to include statements 
made by the Veteran, regarding relevant 
symptomatology and describe the 
evidence of all such symptomatology.  
The examiner then shall distinguish the 
Veteran's symptoms postoperative 
duodenal ulcer from GERD from those of 
his pancreatitis.  If the symptoms 
cannot be distinguished in this manner, 
the examiner shall so state and explain 
fully.  The rationale for any opinions 
expressed shall be provided in the 
examination report.

4.  Finally, readjudicate the Veteran's 
claims of entitlement to service 
connection for hepatitis C and 
entitlement to an evaluation in excess 
of 20 percent disabling for service-
connected postoperative duodenal ulcer 
with GERD.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative shall be provided 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

